             Case 2:17-cv-01620-JAD-VCF Document 90 Filed 08/22/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 FRANK PECK,                                                Case No.: 2:17-cv-01620-JAD-VCF

 4             Petitioner
                                                           Order Granting Unopposed Motion for
 5 v.                                                     Extension of Time to File Third Amended
                                                                          Petition
 6 BRIAN WILLIAMS, et al.,
                                                                         [ECF No. 89]
 7             Respondents

 8

 9            Petitioner Frank Peck brings a motion asking for an extension of time to file a third

10 amended petition. 1 He argues that he needs the additional time to review the lengthy state-court

11 record and to wait for the results of a DNA review. Good cause appearing, IT IS HEREBY

12 ORDERED that the Unopposed Motion for Extension of Time to File Third Amended Petition

13 (First Request) [ECF No. 89] is GRANTED. Petitioner will have up to and including October

14 18, 2021, to file a third amended petition for a writ of habeas corpus.

15            Dated: August 22, 2021

16                                                             _________________________________
                                                               U.S. District Judge
17

18

19

20

21

22

23
     1
         ECF No. 89.
